Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 1 of
                                       12




                                Exhibit 29
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 2 of
                                       12


                                                                      Page 1

   1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
   2                      CIVIL ACTION NO. 0:20-cv-60416
   3
   4      TOCMAIL, INC., a Florida corporation,
   5                    Plaintiff,
   6      -vs-
   7
          MICROSOFT CORPORATION, a Washington
   8      corporation,
   9
                        Defendant.
  10      _______________________________________/
  11
  12
  13
                                   Zoom Remote Proceedings
  14                               Monday, March 22, 2021
                                   11:04 a.m. - 5:53 p.m.
  15
  16              VIDEOTAPED VIDEO TELECONFERENCE DEPOSITION OF
                               KEITH URGONE, Ph.D.
  17
  18
  19
  20
  21
  22
  23
                          Taken before Robyn Maxwell, RPR, FPR,
  24      RSA, and Notary Public in and for the State of Florida at
          Large, pursuant to Notice of Taking Deposition filed in
  25      the above-mentioned cause.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 3 of
                                       12


                                                                     Page 25

   1      terms of all of the admissions that she made.
   2                      You know, I'm trying to make sure that I
   3      can remember them all.       But she didn't do anything on the
   4      cost side.    She's basically assuming that all of the --
   5      that on a -- on the disgorgement side, that all -- you
   6      know, she just identified all these revenues, but she
   7      didn't identify, like I said, Safe Links' associated
   8      revenues.    She didn't do anything on a cost reduction
   9      there from those revenues.
  10                      On the lost profit side, she's doing a
  11      15-year, you know, projection, but implicit in her
  12      analysis is that there would be no competition.             There
  13      would be no need for R & D on the part of TocMail.              There
  14      would be no change in market conditions that might
  15      affect, you know, the sales of these products.
  16                      She's assuming a, you know, a 98 percent
  17      profit margin, but is -- I think she admitted she had
  18      never seen a company with a profit margin that high.               She
  19      didn't look at comparable companies as a reasonableness
  20      test.
  21                      You know, those are just some of the things
  22      off the, you know, off the top of my head.            There's
  23      probably -- there's probably more, but I'll -- I'll stop
  24      there and more will come to me as we probably go through
  25      the -- my report here.

                                   Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 4 of
                                       12


                                                                     Page 42

   1




   8                  A.    Yeah, I'm saying that what's being
   9      proffered by TocMail through its experts is inconsistent
  10      with, you know, an adjudicated outcome that would lead to
  11      a claim for a monetary remedy.           But to make that claim
  12      over the period of time that they're claiming doesn't
  13      make sense in light of an adjudicated outcome and what
  14      could flow from that.
  15                        I mean, there's a whole bunch of other
  16      things.      We're just talking about one piece.        We still
  17      have the issue about TocMail has never made a sale.              They
  18      don't have any employees.         There doesn't appear to be any
  19      interest in its products.         So we're talking about a very
  20      narrow aspect.
  21                        But the point that I don't want to get lost
  22      here is, you've got to take everything I'm saying on this
  23      one piece of the claimed damages, you know, puzzle, in a
  24      sense but also combine it with all of the other
  25      considerations that I mention in my report.            So you can't

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 5 of
                                       12


                                                                     Page 50

   1                        But what I'm remarking is, is that devoid
   2      from TocMail's lost profits model, is any recognition
   3      that the likelihood is after an adjudicated outcome, the
   4      offending statements may no longer be in the marketplace
   5      which would alter the entire future income stream being
   6      projected by Ms. Bour.       That's my opinion.
   7                        So what my opinion is, is that there's an
   8      inconsistency between an adjudicated outcome and a
   9      finding of liability and the claim for damages that are
  10      being made.      That's what I'm saying.
  11                        But then what I'm saying is to look at
  12      damages to go further, there's a lot of different
  13      components.      You can't just then say, well, you need to
  14      fix -- you need to have corrective advertising, and
  15      there's still going to be a period of lost sales and lost
  16      profits, and to really fix things, you know, you need to
  17      do all this other stuff.        Well, TocMail's got the issue
  18      of they don't have a company.           They don't have any sales.
  19      They don't have any employees.           So you can't just -- what
  20      I'm trying to say is, I would package it all together for
  21      the jury in terms of what the issue is.
  22      BY MR. MARTIN:
  23                  Q.    So if Microsoft were to change its ads
  24      tomorrow, would all of a sudden all -- all of the
  25      customers that Microsoft has just leave Microsoft the

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 6 of
                                       12


                                                                        Page 66

   1                        In other words, they do the -- they do the
   2      modifying of the advertising, if that's required by the
   3      Court.      But are they -- is -- is any company, so I'm not
   4      just talking about Microsoft, is any company just going
   5      to let, you know, millions and millions and millions of,
   6      you know, potential customers just go away.             Do they just
   7      roll over, or do they find another way to compete?
   8                        And so she hasn't done a but-for
   9      reconstruction to see what the reaction of Microsoft
  10      would be in the but-for world, nor does she have any of
  11      these customers considering other competitive options in
  12      the marketplace.
  13                        So she's not even taking into account other
  14      market dynamics.      So it's all of those things.         I'm
  15      taking them one at a time in my description here, so we
  16      can all understand them, but don't lose sight of those
  17      other dynamics I'm talking about.             There's other
  18      competitors.      There's reactions on the part of Microsoft.
  19      She just has this mathematical calculation of 100 percent
  20      of the customers would have gone to TocMail, not
  21      recognizing Microsoft could adjust in the but-for world,
  22      and other competitors could adjust, as well, to capture
  23      some of that business rather than having 100 percent of
  24      those millions and millions and millions of customers
  25      going to a company that has never made a profit and

                                   Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 7 of
                                       12


                                                                      Page 89

   1




                                   there's no evaluation in the
   7      marketplace of competing products, as one example.              So,
   8      there's Proofpoint out there.           There's Mimecast.    A lot
   9      of those products are used in conjunction with the
  10      Microsoft products.      I mean, I think even, like, there's
  11      at least two of them that brag about -- about how they're
  12      used with or at least communicate to customers that, you
  13      know, they're the number one, you know, security product
  14      kind of used with Microsoft 365.             I think Mimecast even
  15      says that.
  16                      But the point is, that on this thing about
  17      altering their purchase decisions, you know, that can go
  18      a couple of different ways, that her assumption is they
  19      all would have been for TocMail.             Because of the alleged
  20      misleading ads, they all went to Microsoft, and, hence,
  21      they all represent claimed lost customers when, in fact,
  22      she doesn't do a proper reconstruction, a but-for
  23      reconstruction, of what would have happened in the
  24      absence of the alleged wrongful conduct.
  25                      In other words, would the ads have changed

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 8 of
                                       12


                                                                     Page 90

   1      and would Microsoft kept some of the customers?             Could
   2      Microsoft have had a slightly different product?             Would
   3      some of these customers have gone to these other
   4      competing firms?     But she doesn't do any of that.           She
   5      just has them all go to TocMail.
   6                       Now whether you just want to call that as
   7      proper damage quantification technique being violated in
   8      a sense, or whether you also want to put that in the
   9      causation bucket, I can go either way, but it's a -- it's
  10      a deficiency in her analysis, that she doesn't do any of
  11      those things, or evaluate any of those things.
  12                  Q.   Do you know whether the competitors that
  13      you're referencing promote that they have a cog-based
  14      solution to cloaking?
  15                  A.   Yeah, I've actually seen, for sure, in some
  16      of them references to URL analyses or investigations.
  17                  Q.   Okay.   Specifically cloaking or evasion?
  18                  A.   I -- again, I don't want to be the
  19      technical person, but that's how I was personally kind of
  20      interpreting some of those statements when they said that
  21      they evaluate the URL.
  22                  Q.   Do you know if any of the competitors
  23      actually offer a solution to cloaking?
  24                  A.   The -- I know that the competitors offer a
  25      URL-based solution or a linkage solution.            That doesn't

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 9 of
                                       12


                                                                           Page 216

   1      BY MS. LOVETT:
   2                  Q.      So Dr. Ugone, have you ever been in the
   3      position of having to assess sales?                    In other words, been
   4      in Ms. Bour's position where you have to be able to prove
   5      in your report the sales of a product without knowing at
   6      the specific level or the specific value that's
   7      apportioned to the disputed technology?
   8                  A.      Yes.   I believe I have been in that
   9      position, yes.
  10                  Q.      And how do you do that?              What is the proper
  11      standard for a damages expert in doing that?
  12                  A.      Well, instead of just kind of giving
  13      irrelevant revenues, you try to come up with an analytic
  14      approach, whether it's economically based or whether it's
  15      technically based or whether it's based on a survey
  16      approach.        There's a number of different methodologies
  17      that can be used to take a larger revenue base or even
  18      the revenues associated with a multifeatured or
  19      multifunctionality product and, in a sense, parse that
  20      down to what's in dispute.            A lot of times that might be
  21      called an apportionment analysis, but that would be the
  22      type of analyses to undertake.
  23                  Q.      So, for example, a lot -- and we've heard
  24      this talked about; a lot of people use customer surveys
  25      to determine if a consumer has been confused, and you

                                      Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 10 of
                                       12


                                                                      Page 217

    1      talk about that a little bit in your report.
    2                         The plaintiffs here, apparently, are
    3      abandoning that -- abandoning that theory of the case,
    4      and they're going to go with a literal falsity case,
    5      which means they're claiming no consumer surveys are
    6      necessary on the liability side.              But I want to ask you
    7      about, is it still -- is it still -- let me give you an
    8      example.
    9                         I'm building a new, great car.         It's going
  10       to be the latest and greatest.            Everybody's going to want
  11       to buy this car.       It's -- and -- and I have an inventor
  12       who claims that the technology on the car that's really
  13       driving the sales of that car are windshield wiper
  14       blades, which are very important to safety and which,
  15       obviously, you want to have on your car, but it's a
  16       special kind of windshield wiper blade.              And I've got the
  17       only one in the market.
  18                          Let's just assume that there was literally
  19       a false statement made, and now we've gotten to your
  20       part.       What would you do if you were the plaintiff's
  21       expert or Ms. Bour in that case, what could you do to
  22       determine what the value was of that one part, the
  23       windshield wiper blade, as opposed to the entire value of
  24       the car itself?
  25                    A.    Well, I mean, there's a couple --

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 11 of
                                       12


                                                                    Page 218

    1                       MR. MARTIN:      Objection to form.
    2      BY MS. LOVETT:
    3                  Q.   You may answer.
    4                  A.   There's a couple of things that you could
    5      do, but -- but first of all, you wouldn't take the value
    6      of the whole car as a base for some damages number.             You
    7      try to apportion down to what's the value of the -- of
    8      the windshield wipers.
    9                       If there was some alleged, let's say,
  10       misrepresentation, you try to figure out what's the
  11       incremental gain from whatever the misstatement is or
  12       alleged misstatement related to the windshield wipers.
  13       But there's different methodologies that you could use.
  14       You could use, like I said, a surveying technique.
  15       Although you need to make sure you figure out, you know,
  16       sort of market prices as opposed to just a willingness to
  17       pay.
  18                        If anybody on the call here is familiar
  19       with conjoint analysis, you'd understand what I'm saying
  20       about the difference between willingness to pay versus
  21       what the market price is.         Or you could even do a
  22       before-and-after analysis; what was the price of the car
  23       before it had these, you know, special windshield wipers
  24       versus after the special windshield wipers and look for a
  25       differential in terms of revenues associated with that

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 0:20-cv-60416-AMC Document 100-29 Entered on FLSD Docket 07/09/2021 Page 12 of
                                       12


                                                                    Page 219

    1      new feature, and then figure out the costs and then
    2      figure out the profits on them.            So those are -- those
    3      are just two examples of what you could do.
    4                  Q.   So does Microsoft have to have Safe Links'
    5      sales broken down -- product sales broken down
    6      individually, the line items for Safe Links in order for
    7      Ms. Bour to do a correct analysis?
    8                  A.   No.   I think if one thought about it
    9      analytically, they could try to come up with, clearly,
  10       closer approximations to Safe Links' associated revenue
  11       than just taking, you know, Microsoft 365 or Office 365.
  12       That includes -- that includes much, much more.
  13                   Q.   Yeah.   Do you think it was appropriate for
  14       Ms. Bour to include in her analysis the Microsoft Surface
  15       computer that happens to have O 365 and Safe Links on it?
  16                   A.   No.   That -- that's an example of way
  17       overstating the revenues.         And what I feel -- what I was
  18       trying to say is that doesn't meet the burden as I, as an
  19       economist, understand the statute in terms of identifying
  20       the appropriate revenues or sales.
  21




                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
